People v Graziano (2020 NY Slip Op 04764)





People v Graziano


2020 NY Slip Op 04764


Decided on August 26, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 26, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
LEONARD B. AUSTIN
SHERI S. ROMAN
SYLVIA O. HINDS-RADIX
LINDA CHRISTOPHER, JJ.


2018-02023
 (Ind. No. 497/16)

[*1]The People of the State of New York, respondent,
vKimberly Graziano, appellant.


Laurette D. Mulry, Central Islip, NY (Edward E. Smith of counsel), for appellant.
Timothy D. Sini, District Attorney, Riverhead, NY (Edward A. Bannan of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by her motion, from a sentence of the Supreme Court, Suffolk County (John B. Collins, J.), imposed September 19, 2017, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
The defendant did not validly waive the right to appeal, since the Supreme Court failed to explain the nature of the right to appeal and the consequences of waiving that right on the record (see People v Parrish, 179 AD3d 841). Thus, appellate review of her contention that the sentence imposed was excessive is not precluded by the purported waiver.
However, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
DILLON, J.P., AUSTIN, ROMAN, HINDS-RADIX and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court